Merrick, 0. J.
This suit is brought to recover a slave named Abram, of the value of one thousand six hundred dollars.
Robert J. B. Lowry, under whose succession defendant claims, had a title apparently valid. Plaintiff attacks that title on the ground that it was made by herself and husband to an interposed person from whom it was the same day acquired by her husband. It seems that tlie slave and other property had been bought by her at the probate sale of her former husband’s succession, and had been sold to the administrator of that succession, who thus became responsible for the price to the estate, and that thereupon he sold the property on time to Lowry and his wife, the plaintiff, or in other words, to Lowry.
If the administrator accounted for the price to the succession in good faith, it is difficult to see on what pretence it can be held that Owen Holmes Magee, such administrator, was a person interposed, although he subsequently sold the property to plaintiff’s husband on time. However this may be, the sale was ratified when the administrator of her last husband’s succession filed his account and carried the price of Abram into the same, and the plaintiff opposed the vouchers proposed *536to be allowed, and claimed the marital fourth of the succession of Lowry, as it then stood, without objecting to the price of said slave being so carried into the account. If the slave Abram were her separate property, she ought not to have claimed of Lowry’s succession her marital fourth iu his price.
Judgment affirmed.